DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed on May 19, 2022 have been received and entered. Claims 1-12, 15-19, 21 have been amended, while claims 13-14, 22-34 have been canceled. Claims 35 and 36 are newly added. The objection to claims is withdrawn in view of applicant’s amendment to claim 7. Claims 1-12, 15-21, 35 and 36 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-20, 22-33 (group I) in the reply filed on October 19, 2021 was acknowledged.
Claim 21 remain from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2018. Newly submitted claim36 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 36 is directed to a method of treating Crigler-Najjar syndrome that is different from the product claims under examination. The method could be practiced with another coding sequence of UGT1A1, therefore, product of instant claims related to as product and process of use. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 36 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-12, 15-20 and 35 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, 13-14, 19 and 20 were rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Bancel et al (WO2013151666, dated 10/10/2013, filed on 03/09/2013 and EFD04/02/2012 or US20130259924). In view of Applicants’ amendment of base claim 1, introducing the limitation “an AAV vector comprising”, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 22, 24-27 and 33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rigg et al (WO/97/21825, dated 06/19/1997). . Applicants’ cancellation of claims 22, 24-27 and 33 render their rejections moot.
Claims 22-32 and 33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kay et al (WO/2007/120533, 10/25/2007). Applicants’ cancellation of claims 22-32 and 33 render their rejections moot.

Maintained-Claim Rejections - 35 USC § 103-in modified form 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 15-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Pastore et al (Molecular Therapy Volume 21, Supplement 1, May 2013, S192-S193, IDS)/ Seppen et al (Molecular Therapy , 2006, 13, 1085-1092, IDS) as evidenced by Bancel et al (WO2013151666, dated 10/10/2013, filed on 03/09/2013 and EFD04/02/2012, IDS), Wu et al (Molecular Therapy, 2008, 16, 280-289, IDS), Luo et al (WO/2013/063383, 05/02/2013, filed 10/26/2012)/Kay et al (WO/2007/120533, 10/25/2007).
Claims are directed to an AAV vector comprising a nucleic acid sequence which is a codon optimized UGT1A1 coding sequence, wherein the optimized coding sequence has an increased GC content and has a decreased number of alternative open reading frames as compared to the wild-type coding.Claim interpretation: Claims are interpreted to include intron that may be modified by eliminating start codons within said intron. The elimination by be partial or complete. 
With respect to claims 1, 4-7, 14-18, 19 and 20, Seppen  and Pastore respectively teach an AAV-8 and AAV2/8 vector comprising a nucleic acid encoding UGT1A1 under the control of a liver-specific promoter, respectively, albumin and alpha-1 antitrypsin promoters (see page 1091, col. 1, para. 3-5). The nucleic acid encoding UGT1A1 disclosed in Pastore is codon optimized (abstract). It is further disclosed that the liver cells are transformed with the AAV encoding UGT1A1 (see figure 2 of Seppen) (limitation of claims 19-20). The codon optimized nucleic acid encoding UGT1A1 would have at least ~80% identity to SEQ ID NO: 2 and ~90%  SEQ ID NO: 3 as evidenced from Bancel et al (see sequence search report for claim 3  is SEQ ID NO: 2257 or SEQ ID NO: 2 is  20808 of Bancel). It is noted that the SEQ IDNO: 2 or 3 are codon optimized with an improved GC content (see pages 13, 56-59, and sequence search report). Regarding claims 19-20, Bancel further teach an isolated cells transformed with the nucleic acid of the invention (see para. 88, 92), wherein the cells could be hepatic cells line or liver cells (see para. 208).  Seppen/Pastore differ from claimed invention by not explicitly disclosing (i) the nucleic acid has an increased GC content and/or has a decreased number of alternative open reading frames and (ii) the vector comprises an intron.
However, before the effective filing date of instant invention, methods to improve autologous mammalian gene expression and in particular the expression of a human gene from an AAV vector are known in the art including methods to increase of the GC content, the use of an intron and the codon optimization of the coding sequence (see Wu et al pages 282-283;). Luo discloses an improved AAV vector comprising a codon optimized sequence having an increased GC content and a HBB2 intron (Luo, pages 9-14, example 2, SEQ ID NO: 8 and 11). It is disclosed that constructs comprising an intron and a gene of interest, wherein said intron has been modified to remove an ATG and open reading (see page 14 of Luo) (limitation of claims 8-11). It is further disclosed that the AAV may be single stranded that may be selected from AAV1-9 serotype, wherein AAV may be pseudotyped (see page 16, para. 2 and 3) (limitation of claims 15-18, 30-32). Likewise, Kay discloses a modified FIX intron that has been obtained by deletion of the native FIX intron as obvious from the comparison of SEQ ID NO: 5 and 9 of Kay et al that the shorter introns have lesser start codon as set forth in SEQ ID NO: 8. Kay discloses an AAV8 vector comprising said intron and a therapeutic sequence under the control of a liver-specific promoter (see page 4-5, 8-9, 12, claims 1-5) (limitation of claims 8-11, 22-33). 
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of  prior art to use synthetic codon-optimized polynucleotide UGT1A1 as  disclosed by Pastore/ Seppe, and Bancel by optimizing the  coding sequence that has an increased GC content and reduced ATG in reading frame as suggested by, Wu, Luo/Kay et al to enhance gene expression in liver cells, with reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to codon optimize the coding sequence of Pastore/ Seppe, and Bancel because prior art explicitly reported higher GC content and reduction and/or deletion of ATG and open reading to improves gene expression (supra).  It would be further obvious to optimize the expression level of gene of interest by modifying the construct of Pastore/ Seppe by further incorporating an intron as suggested by Luo and optimize the expression level by eliminating and/or mutating start codons (ATG codons) within said intron to improve the gene expression as exemplified by Kay, with reasonable expectation of success.  It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): There is nothing in the art to demonstrate that the artisan would not expect an optimize sequence would work, and the optimized sequence with increased GC content as compared to wild type sequence that would fall into the general teaching of Pastore/ Seppe and Bancel. Furthermore, GC content with in the UGT1A1 sequence would be obvious to one of ordinary skill in the art as they are known to improve transcription efficiency. Hence, it would appear that Applicant's contribution to the art is simply to claim a broad sequence that would be specifically obvious, to or one of ordinary skill in the art before the effective filing date of the invention. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of increasing GC content during codon optimization, eliminating start and/or stop codon within intron, the requirements codon optimization, and was already able to make constructs that contained enhanced GC content in UGT1A1 sequence as in Pastore and Bancel or modifying intron by decreasing start codon within intron. One who would practice the invention would have had reasonable expectation of success of modifying intron or codon optimization of any gene including UGT1A1 sequence because such was already known in the art in an obvious manner to produce higher expression in mammalian cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and 12 remain rejected under 35 U.S.C. 103 as being unpatentable over Pastore et al (Molecular Therapy Volume 21, Supplement 1, May 2013, S192-S193, IDS)/ Seppen et al (Molecular Therapy , 2006, 13, 1085-1092, IDS), Bancel et al (WO2013151666, dated 10/10/2013, IDS), Wu et al (Molecular Therapy, 2008, 16, 280-289, IDS), Luo et al (WO/2013/063383, 05/02/2013, filed 10/26/2012)/Kay et al (WO/2007/120533, 10/25/2007) as applied above for claim 1, 4-5, 8-12 and further in view of  Kahmi et al (Nucleic acid Research, 2006, 34, 3421-3433, IDS) and Kay et al (USP 7351813).
The teaching of Pastore/ Seppen, Bancel, Wu and Luo /Kay have been discussed above and relied in same manner here. The combination of reference differs from claimed invention by not eliminating all the start and/or stop codon to optimize the FIX intron to improve the expression of gene of interest. 
Kahmi et al teach an expression constructs comprising an intron and a gene of interest (CAD), wherein said intron has been modified to remove an ATG and open reading frames (see figure 5 and 6). Kahmi et al teach quantifying latent splicing events obtained from mutants of CAD1 in which part or all the four ATGs in the construct were mutated (Figure 5). It is disclosed that the levels of latent mRNAs expressed as a percentage of the authentic mRNA obtained from the corresponding construct to normalize to the level of latent mRNA from CAD1-Mut9. The highest activation of latent splicing was observed in a construct where all four ATGs were eliminated (see figure 5). Kay et al teach a construct comprising a human factor minigene containing Factor IX cDNA (1.4 kb) (SEQ ID NO: 2), 1.4 kb truncated intron as set forth in SEQ ID NO: 1 that has about 99% sequence homology with SEQ ID NO 8 of instant application, and 1.7 kb 3'-UTR (see figure 2A and sequence search result). Claims as presented embrace use of genus of unmodified or modified intron placed anywhere in a construct to improve gene expression. Further, intron is a modified intron is the modified HBB2 intron of SEQ ID NO: 6, the modified FIX intron of SEQ ID NO: 8 or the modified chicken beta-globin intron of SEQ ID NO: 10. It is noted that recitation of term “the modified intron of SEQ ID NO: 6, 8 or 10” is not the same as modified intron consist of nucleic acid sequence as set forth in SEQ ID NO: 6, 8 or 10. The claims as such read on variant of SEQ ID NO: 6, 8, or 10.
Therefore, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of prior art by optimizing the coding sequence expression level of gene of interest by modifying the construct of Pastore/ Seppe by further incorporating an intron as suggested by Luo/ Kay and optimize the expression level by eliminating start and/or stop codons within said intron to improve the gene expression as exemplified by Kahmi, with reasonable expectation of success.  It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): With regards to determining experimental parameters, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)).There is nothing in the art to demonstrate that the artisan would not expect to obtain sequence id no as set forth in SEQ ID NO: 8 by  optimizing FIX intron sequence of Kay by completely mutating ATG sequence  within FIX intron  as compared to wild type intron sequence that would  fall into the general teaching of Kahmi. Furthermore, mutating start and stop codon within the FIX intron sequence would be obvious to one of ordinary skill in the art as they are known to improve transcription efficiency. Hence, it would appear that Applicant's contribution to the art is simply to claim a sequence that would be specifically obvious, to or one of ordinary skill in the art before the effective filing date of the invention. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of eliminating decrease OPF from intron by mutating ATG codon during optimization, eliminating start and/or stop codon within intron, the requirements codon optimization, and was already able to make constructs that contained intron that completely eliminated start codon as in Kahmi or modifying intron by decreasing start codon within intron. Absent evidence of unexpected superior result, One who would practice the invention would have had reasonable expectation of success of modifying intron of any intron including FIX intron sequence in an obvious manner to use intron as set forth in SEQ ID NO: 8 to produce higher expression in mammalian cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant disagree with the rejection arguing documents cited by the Examiner would have motivated a skilled person to implement a codon optimized UGT1A1 coding sequence as is recited in presently pending claim 1. Applicant argues that Seppen et al. and Pastore et al. do not teach specific codon-optimized nucleic acids encoding UGT1A1. The present application describes that the injection, in the same Gunn rats, of a lower dose of 5x1011 vg/kg of either of two codon optimized UGT1A1 vector (v2.1 and v3, i.e. SEQ ID NO:2 and SEQ ID NO:3, respectively) under the control of the hAAT promoter resulted in a complete correction of the disease phenotype (see Figure 7 and page 21, lines 14-19 of the as-filed application). Applicants assert that the cited combination of references would not have suggested such an effect. Indeed, a skilled person cannot find any teaching or suggestion in Bancel et al., Wu et al., Luo et al. and/or Kay et al. that would provide any teaching or suggestion towards this effect. Applicant continue to argue Bancel discloses SEQ ID NO: 2257 is only disclosed in the sequence listing of Bancel et al., which contains a large number of sequences (21,738). SEQ ID NO: 2257 is simply mentioned in the sequence listing as "Description of Artificial Sequence: Synthetic coding sequence". There is no other description or examples relating to this sequence, and no mention of this sequence being an optimized sequence. From the information provided by Bancel et al., one skilled in the art would not have expected that SEQ ID NO: 2257 would increase UGT1A1 expression in an AAV vector. Applicant argues that one skilled in the art would not have expected that SEQ ID NO: 2257 would increase UGT1A1 expression in an AAV vector. y, Bancel et al. do not describe in vivo expression experiments that would evaluate the therapeutic effect of such a modified mRNA. Thus, one skilled in the art would not have been motivated to introduce the sequence shown in SEQ ID NO: 2257 into an AAV vector. Applicant argues that Wu is limited to hFIX expression and does not provide any information on optimization of UGT1A1. proved AAV vector comprising a codon optimized sequence having an increased GC content and a HBB2 intron. However, Luo et al. do not disclose UGT1A1. Kay et al. do not disclose or suggest any codon optimized UGT1A1 coding sequence and are completely silent about codon optimization of UGT1A1 or any other protein. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Pastore et al. and Seppen to formulate the grounds for not teaching he invention. It should be noted that the base claim as such do not recite any biological effect of the codon optimized variant sequence. Further independent claims read of broad genus of codon optimized UGT1A1 coding sequence comprising any nucleotide sequence at least 95% identical to SEQ ID NO: 2 or 3. There is no evidence on record that all the variant encompassed by the codon optimized sequence set forth in claim would show superior or any biological effect. In the instant case, ultimate goal of codon optimization of UGT1AI sequences include to match codon frequencies in target and host organisms to ensure proper folding, bias GC content to increase mRNA stability or reduce secondary structures, minimize tandem repeat codons or base runs that may impair gene construction or expression that is explicitly suggested in prior art by Bancel (supra).  As previously indicated, Bancel et al. teaches codon optimized UGT1AI sequences that has about 90 % sequence identity to SEQ ID No 3. It should be further noted that Bancel also embraced the potential of sequences that may be further codon optimized. A variety of codon optimization tools suitable for this purpose are well-known in the art including services from GeneArt (Life Technologies), DNA2.0 (Menlo Park Calif.) and/or proprietary methods (see para. 207 of ‘666 of Bancel) to further optimize the UGT1AI sequences disclose in Bancel. To the extent that Bancel et al. describe the codon optimizing the sequences to increase GC content, the rejection is applicable to the instant case. Applicants' selective reading of Pastore et al., Seppen ignores the teachings of the Bancel, Wu/Kay There is no requirement for Pastore et al., Seppen to teach that which is clearly taught by Bancel. A person of skill in the art would be motivated to combine the teachings of prior art to use synthetic codon-optimized polynucleotide UGT1A1 as disclosed by Bancel by optimizing the coding sequence that has an increased GC content during codon optimization to enhance gene expression, with a reasonable expectation of success.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved expression, complete correction of the disease phenotype, dramatic effect on either protein expression) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Given the breadth of independent base claim that encompass genus of nucleic acid sequence that has at least 95% sequence identity to SEQ IDNO: 2 or 3. Further, the plurality of optimized UGT1AI nucleic acid sequences do not require expression and/or any biological effect. Therefore, to the extent, prior art of Bancel et al. describe the codon optimizing a sequence that has about 90% sequence identity sequences to increase GC content, it would be routine use the known tool to arrive to claimed sequence identity of about 90 or 95% of SEQ ID NO: 3. In response to applicant’s argument of unexpected superior results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Examples show codon optimized UGT1A1 vector (v2.1 and v3, i.e. SEQ ID NO:2 and SEQ ID NO:3, respectively) under the control of the hAAT promoter resulted in a complete correction of the disease phenotype in vivo. However, the claims are not so limited to the specific sequences. 
In response to Applicants' selective reading of Wu and Kay, it is noted that reference is cited to show prior art recognized the concept of using an intron with a gene of interest in a construct, wherein said intron has been modified to remove an ATG and alterative open reading frame to improve the gene expression. Kay teaches modified FIX intron of SEQ ID NO:8 that has over 99% sequence identity to SEQ ID NO: 8. There is no requirement for Wu, Kay and Kahmi to teach that which is clearly taught by Bancel in view of Pastore et al/ Seppen. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
	Withdrawn-Claim Rejections - 35 USC § 101
Claims 19 and 33 were ejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  In view of Applicants’ amendment of base claim 33, introducing the limitation “an isolated cell”, the previous rejections of claims 19 is hereby withdrawn.
Double Patenting
Claims 1-12, 15-20 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No..10471132  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to an AAV vector comprising a nucleic acid sequence which is a codon optimized UGT1A1 coding sequence, wherein the optimized coding sequence has an increased GC content and has a decreased number of alternative open reading frames as compared to the wild-type coding sequence, wherein said nucleic acid sequence comprises a nucleotide sequence at least 90% identical to SEQ ID NO: 2 or SEQ ID NO: 3.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and USP 10471132. Thus, the rejection is maintained.

Conclusion
No Claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2006/119137 teaches AAV vector comprising a gene of interest a modified intron. The modified intron comprises a substitution at position 705 that alters an ATG codon to an AGG codon (see D11, SEQ ID NO: 58, pages 9-24, example 4) and said AAV is administered to the liver (see example 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632